DETAILED ACTION
This office action is responsive to communications filed on January 7, 2021.  Claims 1-3, 6, 8-12, 15, 17 and 18 have been amended.  Claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
In view of the Terminal Disclaimer filed on January 7, 2021, the previous Double Patenting rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2016/0338023) in view of Larsson et al. (US 2018/0199369).

Regarding Claim 1, Nogami teaches a terminal apparatus in a wireless communication system capable of aggregating a plurality of carriers including a component carrier and an additional carrier (“The systems and methods disclosed may involve carrier aggregation. Carrier aggregation refers to the concurrent utilization of more than one carrier. In carrier aggregation, more than one cell may be aggregated to a UE” – See [0041]; See also Fig. 11; The wireless system supports carrier aggregation so that data can be transmitted/received on a plurality of carriers.  The system includes a component carrier 1165 and an additional carrier 1167), the terminal apparatus comprising:
circuitry (“The UE 2002 includes a processor 2055 that controls operation of the UE 2002. The processor 2055 may also be referred to as a central processing unit (CPU)” – See [0203]), which, in operation,
monitors a first search space on the component carrier, wherein the first search space includes a subset of resources not associated with the additional carrier (“The set of PDCCH candidates to monitor may be defined in terms of search spaces. The UE 102 may monitor a set of EPDCCH candidates on one or more activated serving cells as configured by higher layer signaling for control information. In this case, monitoring implies attempting to decode each of the EPDCCHs in the set according to the monitored DCI formats” – See [0070]; “FIG. 11 is a block diagram illustrating an example of cross-carrier scheduling for LAA carriers” – See [0158]; “The EPDCCH 1169b of the non-LAA serving cell 1165 schedules PDSCH 1171b resources of the LAA SCell cell 1167. Therefore, the above-described EPDCCH mapping on the LAA SCell can be used for an EPDCCH cross-carrier scheduling of resources on the LAA SCell. Meanwhile, a self-scheduling EPDCCH 1169a and PDSCH 1171a in the non-LAA serving cell 1165 may start independently of the LBT on the LAA SCell 1167” – See [0159];  See also Fig. 11; The UE monitors EPDCCH 1169a/b (first search space) on licensed carrier 1165 (component carrier), wherein the set of resources that EPDCCH 1169a/b (first search space) is comprised of is located in licensed carrier 1165 (component carrier) and not associated with unlicensed carrier 1167 (additional carrier)),
detects one or a plurality of downlink control information (DCI) one the first and/or second search space (“monitoring implies attempting to decode each of the EPDCCHs in the set according to the monitored DCI formats” – See [0070]; “if the first EPDCCH is detected” – See [0135]; The UE monitors a search space in the EPDCCH on the component carrier and detects the DCI),
sets a transmission configuration for the terminal apparatus according to configuration information in the detected DCI (“EPDCCH search spaces (or an EPDCCH PRB set with the new EREG/ECCE structure) may be shared by DL assignment and UL grant” – See [0093]; “EPDCCH search spaces (or EPDCCH PRB set) for the UL grant may be defined (or configured) independently of those for the DL assignment” – See [0094]; DL assignments and UL grants (transmission configurations) for the terminal are set according to the DCI/EPDCCH),
a transmitter, which, in operation, transmits uplink transmission on the component carrier and/or the additional carrier responsive to the DCI detected on the first search space containing information related to the uplink transmission (“The UE 2002 may also include a housing that contains one or more transmitters 2058 and one or more receivers 2020 to allow transmission and reception of data” – See [0204]; “An UL grant received on a PCell may correspond to uplink transmission on the PCell” – See [0063]; The terminal includes a transmitter that transmits an uplink transmission on the PCell/licensed carrier (component carrier) when the DCI contains a UL grant), and
a receiver, which, in operation, receives downlink transmission responsive to the DCI detected on the first search space containing information related to the downlink transmission (“The UE 2002 may also include a housing that contains one or more transmitters 2058 and one or more receivers 2020 to allow transmission and reception of data” – See [0204]; “A DL assignment received on a PCell may correspond to downlink transmission on the PCell” – See [0063]; “The UE 102 may receive 308 the first PDSCH on the first serving cell if the first EPDCCH is detected” – See [0135]; “The PDSCH 1471 in subframe n may be scheduled by the DL assignment” – See [0171]; See also Fig. 11; The terminal includes a receiver that receives a PDSCH (downlink transmission) when the DCI in EPDCCH 1169a contains a DL assignment).
only on the component carrier and not on the additional carrier responsive to the DCI detected on the first search space containing information related to the downlink transmission.
However, Larsson teaches monitoring the second search space on the additional carrier, and receiving the downlink transmission only on the component carrier and not on the additional carrier (“For a SCell, two scheduling mechanisms are supported: SCell self-scheduling and SCell cross-carrier scheduling. For SCell self-scheduling, as in the case of the PCell, the scheduling information of DL and UL transmission on the SCell is transmitted on the same SCell itself using PDCCH or EPDCCH. For SCell cross-carrier scheduling, the network can also configure a SCell via higher layer signaling to use a cross-carrier scheduling mechanism. In this approach, the scheduling information of DL and UL transmission on a SCell is transmitted on a second cell using PDCCH or EPDCCH. Said second cell can be the PCell or another SCell” – See [0017]; “To address problem 1, scheduling methods for DL transmission and UL transmission can be configured separately” – See [0036]; “If in addition cross-carrier scheduling is wished to be supported, a cross-carrier scheduling solution may be for UL only while the DL is fully based on self-scheduling … cross-carrier scheduling for UL from (E)PDCCH is supported together with self-scheduling for DL” – See [0129]; For an unlicensed SCell (additional carrier), the DL is based on self-scheduling using a PDCCH/EPDCCH of the SCell, while the UL is based on cross-carrier scheduling using a PDCCH/EPDCCH of the licensed PCell (component carrier).  Thus, the UE monitors the PDCCH/EPDCCH of the SCell (second search space on the additional carrier) in addition to the PDCCH/EPDCCH of the PCell.  Furthermore, since the downlink of the SCell (additional carrier) is self-scheduled, the UE does not receive downlink transmissions on the SCell (additional carrier) responsive to DCI detected in the DCCH/EPDCCH of the PCell (first search space)).


Regarding Claim 3, Nogami in view of Larsson teaches the terminal apparatus of Claim 1.  Nogami further teaches  that the DCI detected on the first search space includes a carrier identification field indicating the additional carrier (“Cross-carrier scheduling with the CIF may allow the (E)PDCCH of a serving cell to schedule resources on another serving cell” – See [0061]; “the configured UE 102 may assume that for the given serving cell, the CIF is present in the PDCCH/EPDCCH located in the UE-specific search space” – See [0065]; “the field cif-Presence is a field used to indicate whether carrier indicator field is present (value TRUE) or not (value FALSE) in PDCCH/EPDCCH downlink control information (DCI) formats” – See [0067]; See also Fig. 6; The CIF indicates cross-carrier scheduling of resources on an additional cell/carrier). 

Regarding Claim 4, Nogami in view of Larsson teaches the terminal apparatus of Claim 1.  Nogami further teaches the information related to the uplink transmission includes at least one of an uplink grant and uplink configuration information (“EPDCCH search spaces (or an EPDCCH PRB set with the new EREG/ECCE structure) may be shared by DL assignment and UL grant” – See [0093]; “EPDCCH search spaces (or EPDCCH PRB set) for the UL grant may be defined (or configured) independently of those for the DL assignment” – See [0094]; The information related to the uplink transmission is a UL grant).

Regarding Claim 5, Nogami in view of Larsson teaches the terminal apparatus of Claim 1.  Nogami further teaches that the information related to the downlink transmission includes at least one of a downlink grant and downlink configuration information (“EPDCCH search spaces (or an EPDCCH PRB set with the new EREG/ECCE structure) may be shared by DL assignment and UL grant” – See [0093]; “EPDCCH search spaces (or EPDCCH PRB set) for the UL grant may be defined (or configured) independently of those for the DL assignment” – See [0094]; The information related to the downlink transmission is a downlink assignment/grant). 

Regarding Claim 6, Nogami in view of Larsson teaches the terminal apparatus of Claim 1.  Nogami further teaches that the receiver, in operation, receives the configuration information related to the search space on the component carrier (“search space for the EPDCCH scheduling resources on the LAA SCell may be used also for self-scheduling. More specifically, the eNB 160 may transmit the EPDCCH 1269b for the non-LAA cell 1265 using the search space for the EPDCCH for the LAA cell 1267” – See [0162]; The EPDCCH (configuration information) related to the search space is received on component carrier 1265).

Regarding Claim 8, Nogami in view of Larsson teaches the terminal apparatus of Claim 1.  Nogami further teaches that the DCI detected on the second search space does not include a carrier identification field (“If the UE 12 is not configured with cross-carrier scheduling or if the UE 102 is not configured with a carrier indicator field (CIF), then the physical downlink control channel (PDCCH) or enhanced physical downlink control channel (EPDCCH) of a serving cell may schedule resources on that serving cell” – See [0060]; When the DCI is not configured with a CIF (carrier identification field), it serves as an indication that the EPDCCH schedules resources on the same cell (i.e., self scheduling)).

Regarding Claim 9, Nogami in view of Larsson teaches the terminal apparatus of Claim 1.  Nogami further teaches that the receiver, in operation, receives downlink transmission on the additional carrier according to the DCI detected on the second search space (“The EPDCCH 869 of the serving cell schedules PDSCH 871 resources of that serving cell” – See [0146]; The UE receives downlink transmission 871 on the unlicensed/additional carrier according to EPDCCH/DCI 869 that was detected on the unlicensed/additional carrier).

Claim 10 is rejected based on reasoning similar to Claim 1.
Claim 12 is rejected based on reasoning similar to Claim 3.
Claim 13 is rejected based on reasoning similar to Claim 4.
Claim 14 is rejected based on reasoning similar to Claim 5.
Claim 15 is rejected based on reasoning similar to Claim 6.
Claim 17 is rejected based on reasoning similar to Claim 8.
Claim 18 is rejected based on reasoning similar to Claim 9.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2016/0338023) in view of Larsson et al. (US 2018/0199369) and further in view of Li et al. (US 2018/0213437).


However, Li teaches that the DCI on a first search space includes a carrier identification field indicating the component carrier (“When self-scheduling is used for the carrier, the CIF indicates a number of the carrier” – See [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami such that the DCI detected on the first search space includes a carrier identification field indicating the component carrier in order to allow the carrier to indicate a number for the carrier when self-scheduling is used.

Claim 11 is rejected based on reasoning similar to Claim 2.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2016/0338023) in view of Larsson et al. (US 2018/0199369) and further in view of Yang et al. (US 2013/0016672).

Regarding Claim 7, Nogami in view of Larsson teaches the terminal apparatus of Claim 1.  Nogami and Larsson do not explicitly teach that the size of the DCI configuring uplink transmission for the component carrier is the same as the size of the DCI configuring uplink transmission for the additional carrier.
However, Yang teaches that a size of the DCI configuring uplink transmission for the component carrier is the same as the size of the DCI configuring uplink transmission for the additional carrier (“FIG. 17 shows an asymmetric CC aggregation case in which three DL CCs and two UL CCs are aggregated. Referring to FIG. 17, a search space for each DL CC and a search space for each UL CC may be independently constituted. In this case, DCIs (formats) having the same size irrespective of DL/UL may share search spaces corresponding to CCs as described in Embodiment 1” – See [0156]; DCI for a first uplink component carrier (DCI for configuring uplink of the component carrier) and DCI for a second uplink component carrier (DCI for configuring uplink of the additional carrier) have the same size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami such that the size of the DCI configuring uplink transmission for the component carrier is the same as the size of the DCI configuring uplink transmission for the additional carrier.  Motivation for doing so would be to unify the search spaces of the DCI formats so that DCIs having the same size may be transmitted via any PDCCH candidate within an extended search space, instead of via respective search spaces.  Thus, increased freedom in PDCCH scheduling is provided (See Yang, [0122] and [0139]).

Claim 16 is rejected based on reasoning similar to Claim 7.

Response to Arguments
On pages 6-7 of the remarks, Applicant argues in substance that Nogami does not teach “receiv[ing] downlink transmission only on the component carrier and not on the additional carrier responsive to the DCI detected on the first search space [on the component carrier] containing information related to the downlink transmission.”  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Larsson reference.
In Fig. 11 of Nogami, a PDSCH 1171a (downlink transmission) is shown being received on licensed carrier 1165 (component carrier) in response to EPDCCH 1169a (DCI detected on the first search and not DCI detected in the licensed/component carrier.  The result of the combination is that the downlink transmission in the licensed/component carrier is received in response to EPDCCH/DCI received in the licensed/component carrier and the downlink transmission in the unlicensed/additional carrier is received in response to EPDCCH/DCI received in the unlicensed/additional carrier so that the terminal does not receive downlink transmission on the unlicensed/additional carrier in response to EPDCCH/DCI received in the licensed/component carrier.  This corresponds to Fig. 7 of Applicant’s drawings where Carrier B (additional carrier) is self-indicating for the downlink.

On page 8 of the remarks, Applicant argues in substance that Nogami does not teach “transmit[ting] uplink transmission on the component carrier and/or the additional carrier responsive to the DCI detected on the first search space containing information related to the uplink transmission.”  Applicant’s arguments filed have been fully considered but they are not persuasive.  With respect to “transmit[ting] uplink transmission on the component carrier and/or the additional carrier responsive to the DCI detected on the first search space containing information related to the uplink transmission”, the Examiner has cited additional portions of Nogami.  In [0063], Nogami discloses “An UL grant received on a PCell may correspond to uplink transmission on the PCell.”  Thus, an uplink transmission is transmitted on the PCell (component carrier) responsive to a UL grant (DCI) detected on the 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478